Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

The present Office Action is in response to the Request for Continued Examination dated 09 February 2021.

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09 February 2021 has been entered.

	
Response to Amendment
In the amendment dated 02/09/2021, the following occurred: Claims 1, 3, 17, and 18 have been amended and claim 2 has been cancelled.
Claims 1 and 3-30 are pending and have been examined.


Priority
Acknowledgment is made of applicant's claim to priority under 35 U.S.C. 371 to PCT Application No. PCT/EP2017/065766 filed on 06/27/2017 which claims priority to SE1650947-3 filed on 06/30/2016.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
Claims 1 and 3-30 are provisionally rejected on the grounds of non-statutory double patenting over claims 1-3 and 6-36 of co-pending Application No. 16/309,223.
The subject matter claimed in the instant application is fully claimed in the referenced co-pending applications and would be covered by any patent granted on the co-pending applications since the referenced co-pending applications and the instant application are claiming common subject matter, as follows: Although all of the claims at issue are not identical, they are not patentably distinct from each other because they use similar language to claim common subject matter.
Claim 1 and 17 recite substantially similar limitations to claim 1, 2, 23, and 24 of application 16/309,223. The subject matter in the instant application amounts to claims which are generally similar in scope. The additional limitations recited in the instant application pertaining to the graphical user interface are either nonfunctional descriptive materials (card subset, card subset graphical elements), labels/information equivalent to that presented in application 16/309,223 (mini settings cards, process feature graphical element), or addressed in a different writing style. This renders them obvious in view of the ‘223 application. Further, the step of modifying one or more settings in the instant claims is functionally equivalent to the step of change […] in response to a user using the one or more user-interactable settings recited in the ‘223 application. Dependent Claims 3-16 and 18-30 recite similar limitations to dependent claims 3, 6-22, and 25-36 of the ‘223 application and are also rejected as being obvious variations of the claims of the ‘223 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.








Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 and 3-11, 14-26, and 29-30 are rejected under 35 U.S.C. §103 as being unpatentable over Zimmerman et al. (US 5,609,770) in view of Hussam (US 2011/0093481).

Re. claim 1, Zimmerman teaches an extracorporeal blood treatment system [Abstract teaches a dialysis machine having a graphical operator machine interface that is graphically programmed prior to use for treatments.] comprising:
extracorporeal blood treatment apparatus comprising one or more pumps, one or more sensors, and one or more disposable elements for use in performing an extracorporeal blood treatment [see Col. 6, Ln. 29-50; Col. 11, Ln. 50-55; and Fig. 2. The Examiner interprets under broadest reasonable interpretation the disposable elements as the waste drain 38, the dialysate waste tubing or line 90, and/or the pump tubing 58. Also, the specification discloses at Pg. 23, Ln. 15-20 disposable elements 140 operationally coupled to one or more pumps, which includes pump tubing 58.]; 
a display apparatus comprising a graphical user interface, wherein the graphical user interface is configured to depict a plurality of settings cards [Col. 8, Ln. 52-65 teaches a display screen 150 displays parameter(s) (settings cards) in a large window area. See also Fig. 3-5, 7, 9, 12, 15, 17, and 19.]; and 
a computing apparatus comprising one or more processors and operatively coupled to the extracorporeal blood treatment apparatus and the display apparatus, wherein the computing apparatus is configured to [See Col. 8, Ln. 52-55, “protective microcontroller 122” and Col. 7, Ln. 10-25, “operative coupling”. See also Fig. 3 and Col. 8, Ln. 52 – Col. 9, Ln. 15.]: 
provide a plurality of settings cards defining a card set using the one or more processors [Fig. 5 and Col. 11, Ln. 1-5 teaches providing Setup parameter(s) (settings cards defining a card subset) on a Setup screen. Fig. 6 teaches customizing (providing) the Setup parameters. See also Figures associated with Monitor (Fig. 9 & 10), Alarm Limits (Fig. 12 & 13), and Wake-Up (Fig. 17 & 18) parameters. The Examiner interprets the customized parameters screens as defining a provided card set. Fig. 3 teaches video driver 138 and monitor 134 connected to microcontroller 122 for displaying processed data.], wherein each settings card of the plurality of settings cards is configured to display one or more settings related to one or more processes of the extracorporeal blood treatment system performable by the extracorporeal blood treatment apparatus [The Specification (at pg. 2, Ln. 6 and pg. 2, Ln. 10-11) describes cards as “pages” or “cards” and settings as “located thereon”. Fig. 7 & 8 teach displaying individual Setup screen parameter values (one or more settings) using a pop-up keypad. See also Fig. 10, 14, 16, and 18. Col. 16, Ln. 25-55 teaches displaying a pop-up keypad associated with one of the available parameters. The Examiner interprets the parameter values as related to the dialysis machine treatment processes.], wherein the settings cards are grouped into a plurality of card subsets, wherein each card subset comprises a plurality of settings cards that is less settings cards than the card set [The Examiner interprets parameters located on a screen as forming a card subset. The Examiner interprets the Setup, Monitor, Alarm Limits, and Wake-Up screens as not displaying the exact same parameters, e.g. as shown in the cited Figures. Thus, none of the parameters screens (card subsets) display a number of parameters equal to the total number of parameters (of the card set).],
display on the graphical user interface an all-settings graphical element and a plurality of card subset graphical elements using the one or more processors, wherein the all-settings graphical element is associated with the display of the card set, [The Specification (at pg. 26, Ln. 30 – pg. 27, Ln. 2) describes the all-settings graphical element as associated with a master set of settings cards. The Examiner interprets parameters as settings cards. Fig. 16 and Col. 16, Ln. 19-25, 45-50 teaches a default button 186 (an all-settings graphical element) since the entire list of parameters (settings cards) available (i.e., for customization) in the machine is presented in the main window 152 upon selection of the default button 186. Fig. 5 teaches buttons for “Setup”, “Monitor”, “Alarm Limits”, and “Wake-Up” parameter screens (card subset graphical elements). The Examiner interprets the default button 186 to be associated with the display of each parameter of each parameter screen (display of the card set).] and wherein each card subset graphical element of the plurality of subset graphical elements  is associated with the display of a different card subset of the plurality of card subsets [The Examiner interprets Setup 180, Monitor 182, Alarm Limits 184, and Wake-Up 188 buttons as card subset graphical elements. The Examiner interprets each button as displaying a respective, customized subset of parameters. Thus, each associated parameter screen is unique.],
receive input from a user selecting the all-settings graphical element (See Col. 16, Ln. 20-25. The Examiner interprets selection of the Defaults button 186.),
Filed: herewithdisplay […] the plurality of settings cards of the card set in response to selection of the all-settings graphical element, wherein at least one settings card […] of the plurality of settings cards of the card set is presented […] to the user while the remaining settings cards are obscured by the at least one settings card at the forefront, [Col. 16, Ln. 20-25 teaches operator touches the defaults button and the entire list (set) of default parameters (settings cards including settings cards of the card set) is presented. Col. 16, Ln. 25-30 teaches touching the arrows 284 and 286 causes a highlighted bar to move up and down the list of default parameters. The Examiner interprets the exemplary displayed parameters as parameters at the forefront (see Fig. 15). The Examiner interprets parameters (settings cards) that are not shown, that require use of the arrows for display, as obscured. The Examiner notes the Specification does not define “obscured”.],
Receive input from a user selecting one of the plurality of subset graphical elements [Col. 11, Ln. 1-5 teaches selecting Setup button 180 to present all setup parameters available for a built Setup screen parameter layout.],rere
display […] the plurality of settings cards of the card subset associated with the selected card subset graphical element in response to selection thereof, wherein at least one settings card […] of the plurality of settings cards of the selected card subset is presented […] to the user [Col. 11, Ln. 1-5 teaches selecting Setup button 180 to present all setup parameters available for a built Setup screen parameter layout. The Examiner interprets the associated parameters as presented accordingly.], […],
receive input from the user using the one or more settings of the at least one presented settings card to modify one or more settings related to one or more processes of the extracorporeal blood treatment system performable by the extracorporeal blood treatment apparatus [Fig. 7 & 8 teaches Setup screen parameters are selected individually to change a parameter value (setting). The Examiner interprets an operator selection as received. Also, Col. 13, Ln. 29-37 teaches pop-up keypad buttons that are used to change a selected parameter. The Examiner interprets all parameters as related to the dialysis machine treatment processes. The Examiner notes only one parameter value is required to be selected for the claim to be met. See also Fig. 10, 14, 16, and 18 and Col. 16, Ln. 25-55.],
change one or more settings of the one or more processes of the extracorporeal blood treatment system performable by the extracorporeal blood treatment apparatus using the one or more processors in response to the received input from the user modifying one or more settings of the at least one presented settings card [Fig. 7 & 8 teaches Setup screen parameters (presented settings cards) are selected individually and a parameter value (setting) is changed. Also, Col. 13, Ln. 29-37 teaches pop-up keypad buttons that are used when changing a selected parameter. The Examiner interprets all parameters as related to the dialysis machine treatment processes. The Examiner notes only one parameter value is required to be changed for the claim to be met. See also Fig. 10, 14, 16, and 18 and Col. 16, Ln. 25-55.], and
perform an extracorporeal blood treatment using the extracorporeal blood treatment apparatus based on the changed one or more settings [Abstract teaches graphically programming a dialysis machine prior to using the dialysis machine for treatments.]

Zimmerman does not teach for a subset of settings cards, e.g. Setup parameters,
a stack, of the stack, at the forefront of the stack; or
while the remaining settings cards are obscured by the at least one settings card at the forefront 

Hussam teaches
a stack, of the stack, at the forefront of the stack (Fig. 11B and [0076] teaches generating a graphical user interface that when rendered on a display device renders visual representations of items (Zimmerman’s parameters associated with a parameter screen) as a condensed item in a “carousel” form. Fig. 11B teaches an item (one of Zimmerman’s parameters) is presented at the forefront of the “carousel” form and the carousel view rotates through the presented items. The Examiner interprets a “carousel” form as a stack. The Specification (at pg. 28, Ln. 3-7) describes a stack 300 as a graphical depiction of a three-dimensional stack or pile. See also Applicant’s Drawings, Fig. 5A-B.); or
while the remaining settings cards are obscured by the at least one settings card at the forefront [Fig. 11B and [0076] teaches an item of a set of items (e.g. one of Zimmerman’s Setup parameters) is presented in the foreground with other items in the set (e.g. Zimmerman’s other Setup parameters) being blocked from clear view (obscured) by the item in the foreground and rotating through the set to view each item clearly. The Examiner notes that the Specification (e.g. at pg. 29, Ln. 5-15) does not define “obscured”.]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the “carousel” of Hussam to render displayed information and to use this display form for rendering parameters and associated parameter values available in the dialysis machine on the graphical operator machine interface as taught by Zimmerman, with the motivation of increasing machine functionality and optimizing control of a dialysis machine during treatment by graphically presenting information for optimal monitoring of the patient and the dialysis treatment as well as utilizing data in a visual representation (see Zimmerman at Abstract and Col. 1, Ln. 5-15; and Hussam at para. 0007).

Re. claim 3, Zimmerman/Hussam teaches the method of claim 1.
Zimmerman also teaches wherein the computing apparatus is further configured to: 
display on the graphical user interface a plurality of process feature graphical element, wherein each process feature graphical element of the plurality of process feature graphical elements corresponds with a different process feature of the one or more processes of the extracorporeal blood treatment system performable by the extracorporeal blood treatment apparatus and is associated with the display of a single settings card of the plurality of settings cards [Zimmerman Fig. 5 teaches displayed Setup parameters (settings cards) each containing parameter information (a process feature), each parameter having a button or icon (process feature graphical element) that is selectable. The Examiner interprets each displayed parameter as corresponding to its own visual button or icon. The Examiner interprets parameter information as associated with the dialysis machine treatment processes. Zimmerman Fig. 8 and Col. 13, Ln. 16-24 teaches selecting a parameter button/icon (process feature graphical element) displays a pop-up keypad for the selected parameter (is associated with display of a single settings card).];
receive input from a user selecting a process feature graphical element of the plurality of process feature graphical elements to display the single settings card associated with the selected process feature graphical element [See Zimmerman Fig. 5, 7, and 8. An operator can select a parameter button (process feature graphical element) of Fig. 5 to display an associated pop-up keypad (expanded parameter information, the single settings card).];
display the single settings card associated with the selected process feature graphical element in response to selection thereof [The Examiner interprets a pop-up keypad as being displayed for a parameter using the parameter’s button. See previous citations];
receive input from the user using the one or more settings of the at least one presented settings card to modify one or more settings related to one or more processes of the extracorporeal blood treatment system performable by the extracorporeal blood treatment apparatus [Zimmerman Fig. 7 & 8 teaches Setup screen parameters are selected individually to change a parameter value (setting). The Examiner interprets an operator selection as received. Also, Zimmerman Col. 13, Ln. 29-37 teaches pop-up keypad buttons that are used to change a selected parameter. The Examiner interprets all parameters as related to the dialysis machine treatment processes. The Examiner notes only one parameter value is required to be selected for the claim to be met. See also Zimmerman Fig. 10, 14, 16, and 18 and Col. 16, Ln. 25-55.];
changing one or more settings of the one or more processes of the extracorporeal blood treatment system performable by the extracorporeal blood treatment apparatus in response to the received input from the user modifying one or more settings of the displayed single settings card [Zimmerman Fig. 7 & 8 teaches Setup screen parameters (presented settings cards) are selected individually and a parameter value (setting) is changed using a pop-up keypad (the single settings card). Also, Zimmerman Col. 13, Ln. 29-37 teaches pop-up keypad buttons that are used when changing the selected parameter. The Examiner interprets all parameters as related to the dialysis machine treatment processes. The Examiner notes only one parameter value is required to be changed for the claim to be met. See also Zimmerman Fig. 10, 14, 16, and 18 and Col. 16, Ln. 25-55.]

Re. claim 4, Zimmerman/Hussam teach the system of claim 1, wherein 
the stack of settings cards are graphically displayed as a three-dimensional deck of settings cards [The Specification (at pg. 8, Ln. 10-15 and pg. 28, Ln. 3-7) describes a stack as a graphical depiction of a three-dimensional deck or stack or pile. The Examiner interprets Hussam’s “carousel” form as utilized to render (graphically display) a “carousel” form of Zimmerman’s parameters (a stack/three-dimensional deck of settings cards).]

Re. claim 5, Zimmerman/Hussam teach the system of claim 1, wherein the computing apparatus is further confirgured to change the one or more settings cards presented at the forefront of the stack in response to user interaction with the graphical user interface [See analogous claim 1 prior art rejection.]

Re. claim 6, Zimmerman/Hussam teach the system of claim 1, wherein the computing apparatus is further configured to 
Change the order of the plurality of settings cards when displayed in a stack in response to user interaction with the graphical user interface [See claim 1 prior art rejection. The Examiner notes that the operator’s customization of the parameters (settings cards) included on the Setup, Monitor, Alarm Limits, and Wake-Up screens results in rebuilding of the parameter layout. The Examiner interprets Hussam’s “carousel” form as being rebuilt/re-rendered when parameters are customized for one of Zimmerman’s screens. The Specification (at pg. 3, Ln. 25-26) describes the order in which the cards are placed, or arranged, within the stack may be dependent on the expected user sequence. The Examiner interprets the customization of parameters for a screen as changing the order. See also Zimmerman Col. 10, Ln. 32-36, “the upper level of customization represents the… organization… of a display screen to best represent those parameters”.]

Re. claim 7, Zimmerman/Hussam teach the system of claim 1, wherein the computing apparatus is further configured to configure which settings cards of the plurality of settings cards are grouped into the plurality of card subsets in response to user interaction with the graphical user interface [see claim 1 prior art rejection. Zimmerman Fig. 12 teaches a display screen with alarm limits parameters (one group of settings cards, one card subset). Fig. 13 teaches an operator selects a number of parameters for alarm limits customization to configure a customized alarm limits parameter display screen. The Examiner interprets the Setup, Monitor, Alarm Limits, and Wake-Up screens as customized. The Examiner interprets the parameters displayed on the Setup, Monitor, Alarm Limits, and Wake-Up screens as groups of parameters.]

Re. claim 8, Zimmerman/Hussam teach the system of claim 1, wherein each card subset of the plurality of card subsets is associated with a different chronological phase of a treatment process performable by the extracorporeal blood treatment system [The Examiner interprets parameter display screens as organizing different parameters for different chronological phases. Before Treatment, During Treatment, and After Treatment chronological phases are suggested in the disclosed specification (Pg. 4, Ln. 20-22). The Examiner interprets Setup (Zimmerman Fig. 5) as associated with a Before Treatment phase, Monitoring (Fig. 9) and Alarm Limits (Fig. 12) as associated with a During Treatment phase, Wake-Up (Fig. 17, Col. 17, Ln. 4-13) as associated with an After Treatment phase, and Defaults (Fig. 15) as associated with both Before and After Treatment to optimize parameter layout prior to and after a dialysis machine treatment.] 

Re. claim 9, Zimmerman/Hussam teaches the system of claim 1, wherein the plurality of card subsets comprises a preparation card subset, wherein the preparation card subset comprises [Zimmerman Fig. 17 teaches a preparation card subset as follows]
a treatment mode settings card, [The Specification (at pg. 30, Ln. 5-15) describes a treatment mode settings card as indicating whether a treatment is “on” or “off”. Zimmerman Fig. 4 and Col. 9, Ln. 15-20 teaches a blood pump icon 164 (treatment mode settings card) and adjusting blood pump operations.]
a setup settings card, and [Fig. 4 and Col. 9, Ln. 5-15 teaches a treatment setup 160 icon (a setup settings card) allows the operator to select and view a list of dialysis options that are expected with each treatment.]
a priming settings card [Col. 19, Ln. 55-60, claim 11 teaches a group priming parameters (priming settings cards) associated with a hydraulics flow path. Fig. 17 and Col. 17, Ln. 15-30 teaches parameters associated with cleaning and disinfection operations, i.e., associated with the hydraulics flow path.]

Re. claim 10, Zimmerman/Hussam teaches the system of claim 1, wherein the plurality of card subsets comprises a treatment card subset, wherein the treatment card subset [The Examiner interprets the following group of parameters as a treatment card subset] comprises
a blood settings card, [Zimmerman Fig. 5 teaches a Target Blood Flow parameter.]
an ultrafiltration settings card, [Zimmerman Fig. 5 & 7 and Col. 11, Ln. 34-37 teaches a Therapy Type parameter for setting the type of therapy performed, e.g. isolated ultrafiltration. Fig. 4 & 7 also teach UF 172 (an ultrafiltration settings card).]
a dialysis fluid settings card, and [Zimmerman Fig. 5 & 7 teaches a Dialysate Flow parameter.]
a treatment time settings card [Zimmerman Fig. 5 & 7 teaches a Treatment Time parameter.]

Re. claim 11, Zimmerman/Hussam teaches the system of claim 1, wherein the plurality of card subsets comprises a disinfection subset of settings cards [Col. 19, Ln. 53-55 describe a group of parameters establishing a cleaning operation for a hydraulics flow path. Fig. 17 and Col. 10, Ln. 60-65 teaches a Wake-Up group of parameters (disinfection subset) including wake-up 310, rinse 306, and idle 308, etc. are used to perform cleaning and disinfecting operations.]

Re. claim 14, Zimmerman/Hussam teaches the system of claim 1, wherein the one or more settings of at least one settings cards of the plurality of settings cards is graphically expandable to display additional information with respect to the associated setting [See Zimmerman Fig. 7 and Col. 13, Ln. 16-22 and 29-37, where a popup keypad 214 for an exemplary Target Loss parameter of the Setup parameters (settings cards) is selected and displays additional information (buttons for changing a value/setting) for the Target Loss parameter. The Examiner interprets the pop-up keypad 214 to be a graphical expansion of the associated parameter.] 

Re. claim 15, Zimmerman/Hussam teach the system of claim 1, wherein the plurality of settings cards of the card set are associated with a treatment cycle [The Examiner interprets the parameters displayed on Zimmerman’s parameter screens other than Quick OPS 162 as associated with a treatment cycle.], 
wherein the computing apparatus is further configured to provide a plurality of system configuration settings cards defining a system configuration card set different from the card set associated with a blood treatment [Zimmerman Col. 9, Ln. 10-15 teaches selecting Quick OPS 162 to view parameters (system configuration settings cards) that are not necessarily accessed during a treatment process.]

Re. claim 16, Zimmerman/Hussam teaches the system of claim 1, wherein the display apparatus comprises a touchscreen [Zimmerman Fig. 3 teaches the Monitor 134 includes a Touch Screen 130.]	

Re. claim 17, the subject matter of claim 17 is essentially defined in terms of a method, which is technically corresponding to claim 1. Since claim 17 is analogous to claim 1, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 1.

Re. claim 18, the subject matter of claim 18 is essentially defined in terms of a method, which is technically corresponding to claim 3. Since claim 18 is analogous to claim 3, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 3.

Re. claim 19, the subject matter of claim 19 is essentially defined in terms of a method, which is technically corresponding to claim 4. Since claim 19 is analogous to claim 4, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 4.

Re. claim 20, the subject matter of claim 20 is essentially defined in terms of a method, which is technically corresponding to claim 5. Since claim 20 is analogous to claim 5, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 5.

Re. claim 21, the subject matter of claim 21 is essentially defined in terms of a method, which is technically corresponding to claim 6. Since claim 21 is analogous to claim 6, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 6.

Re. claim 22, the subject matter of claim 22 is essentially defined in terms of a method, which is technically corresponding to claims 1 and 6. Since claim 22 is 

Re. claim 23, the subject matter of claim 23 is essentially defined in terms of a method, which is technically corresponding to claim 8. Since claim 23 is analogous to claim 8, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 8.

Re. claim 24, the subject matter of claim 24 is essentially defined in terms of a method, which is technically corresponding to claim 9. Since claim 24 is analogous to claim 9, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 9.

Re. claim 25, the subject matter of claim 25 is essentially defined in terms of a method, which is technically corresponding to claim 10. Since claim 25 is analogous to claim 10, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 10.

Re. claim 26, the subject matter of claim 26 is essentially defined in terms of a method, which is technically corresponding to claim 11. Since claim 26 is analogous to claim 11, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 11.

Re. claim 29, the subject matter of claim 29 is essentially defined in terms of a method, which is technically corresponding to claim 14. Since claim 29 is analogous to claim 14, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 14.

Re. claim 30, the subject matter of claim 30 is essentially defined in terms of a method, which is technically corresponding to claim 15. Since claim 30 is analogous to claim 15, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 15.

Claims 12-13 and 27-28 are rejected under 35 U.S.C. §103 as being unpatentable over Zimmerman in view of Hussam and Jin et al. (US 2013/0257878). 

Re. claim 12, Zimmerman/Hussam teaches the system of claim 1, wherein the computing apparatus is further configured 
to display at least one settings card of the plurality of settings cards […] a status change of one or more processes being performed [Zimmerman Col. 8, Ln. 56-61 teaches the display area presents information concerning the functions and status of the dialysis machine. The Examiner interprets the status change to be a change from one treatment process phase to another. The Examiner interprets a status change as occurring e.g. when a wake-up function is programmed (i.e., to perform routine disinfection of the dialysis machine) (see Col. 17, Ln. 50-55) or when a Treatment Time starts/decreases/ends (see Col. 11, Ln. 34). Also, Fig. 4 teaches a displayed Treatment Time parameter with an allotted value 4:00 and Time Left indicator is set to 0:00 pre- and post- treatment.]

Zimmerman/Hussam may not explicitly teach to display […] in response to a status change […].
Jin does teach
In response to a status change [see Abstract and Fig. 1 and 2. Jin teaches animating a status change of an object (Zimmerman’s Treatment Time parameter) on a display of an electronic device. The input unit receives a status change instruction for a first object (Zimmerman’s Treatment Time starting at 4:00). A module displays a second object (Zimmerman’s Treatment Time ending at 0:00) in response to the status change instruction. In Fig. 1, an electronic device applies an effect on an object whose status changes. Fig. 2 recites a process for animating a status change of an object in an electronic device.]
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted feature of Jin with the teachings of Zimmerman/Hussam since the combination is merely combining prior art elements according to known methods to yield predictable results (KSR rational A). It can be seen that each element claimed is present in either Zimmerman/Hussam or Jin. Rendering a display object (e.g. Zimmerman’s Treatment Time parameter pop-up keypad, Zimmerman’s Wake-Up screen, etc.) associated with a status change (e.g. Zimmerman’s Time Left decreases to 0:00) as taught by Jin does not change or affect 
	
Re. claim 13, Zimmerman/Hussam teaches the system of claim 10, wherein the treatment time settings card is displayed […] the expiration of a treatment time period [see claim 10 and analogous claim 12 prior art rejections. Zimmerman Col. 8, Ln. 56-61 teaches the display area presents information concerning the functions and status of the dialysis machine. The Examiner interprets the status change to be a change from one treatment process phase to another. Fig. 4 teaches a displayed Treatment Time parameter with an allotted value (period), e.g. 4:00, and a Time Left indicator valued at 0:00 (the expiration of a treatment time period). The Examiner interprets a status change as occurring when a Treatment Time starts/decreases/ends (see Col. 11, Ln. 34).]

Zimmerman/Hussam may not explicitly teach to display […] in response to […].
Jin does teach
In response to [Jin teaches animating a status change of an object (Zimmerman’s Treatment Time parameter) on a display of an electronic device. The input unit receives a status change instruction for a first object (Zimmerman’s Treatment Time starting at 4:00). A module displays a second object (Zimmerman’s Treatment Time ending at 0:00) in response to the status change instruction. In Fig. 1, an electronic device applies an effect on an object whose status changes. Fig. 2 recites a process for animating a status change of an object in an electronic device.]
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted feature of Jin with the teachings of Zimmerman/Hussam since the combination is merely combining prior art elements according to known methods to yield predictable results (KSR rational A). It can be seen that each element claimed is present in either Zimmerman/Hussam or Jin. Rendering a display object (e.g. Zimmerman’s Treatment Time parameter pop-up keypad) associated with a status change (e.g. Zimmerman’s Time Left decreases to 0:00) as taught by Jin does not change or affect the normal tracking of the status of treatment operations with the “Time Left” clock feature (see Zimmerman Fig. 7) of Zimmerman/Hussam. Tracking the Time Left for the Treatment Time parameter would be performed the same way even with the addition of an object rendering when the status change of the Treatment Time parameter changes from an allotted time (e.g. 4:00) to 0:00. Since the functionalities of the elements in Zimmerman/Hussam and Jin do not interfere with each other, the results of the combination would be predictable.

Re. claim 27, the subject matter of claim 27 is essentially defined in terms of a method, which is technically corresponding to claim 12. Since claim 27 is analogous to 

Re. claim 28, the subject matter of claim 28 is essentially defined in terms of a method, which is technically corresponding to claim 13. Since claim 28 is analogous to claim 13, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 13.

Response to Arguments
Double Patenting Rejection
Applicant's arguments filed 2/09/2021 have been fully considered but they are not persuasive. The Applicant’s arguments do not give proper traversal as no argument has been presented. Thus, the rejection is maintained. 
Further, the Examiner submits that amendment to the claim sets for this Application and for Application 16/309,221 follow the same pattern so as to maintain the Examiner’s rejection. The amended claims has been considered and rejected as well for provisional non-statutory double patenting (see above) despite improper traversal.

35 U.S.C. §101 Rejection
Regarding the rejection of claims 1 and 3-30, the Examiner has considered the Applicant’s arguments and finds them persuasive. The Applicant has amended the claims to recite (claim 1 being representative) “perform an extracorporeal blood treatment using the extracorporeal blood treatment apparatus based on the changed 

35 U.S.C. §103 rejection
Regarding the rejection of claims 1, 3-11, 14-26, and 29-30, the Examiner has considered the Applicant’s arguments but does not find them persuasive. The Examiner has attempted to address all of the arguments presented by the Applicant; however, any arguments inadvertently not addressed are not persuasive for at least the following reasons. Applicant argues:
“nothing was identified by the Examiner within Zimmerman that teaches or suggests displaying a stack of the plurality of settings cards of the card set in response to selection of the all-settings graphical element, wherein at least one settings card of the stack of the plurality of settings cards of the card set is presented … at the forefront” (Remarks, pg. 14-15).
Regarding (a), the Examiner respectfully disagrees and submits the basis of rejection as necessitated by amendment and/or afforded by the Request for Continued Examination. Zimmerman in view of Hussam teaches and/or renders obvious the argued features. See Zimmerman Col. 16, Ln. 20-25; Col. 16, Ln. 25-30; and Fig. 15. The Examiner interprets parameters (settings cards) that are not shown immediately when selecting the Defaults button (the all-settings graphical element), i.e., that require In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
“Zimmerman is merely a text-based list of default parameters, which cannot be equated to plurality of settings cards” (Remarks, pg. 15).
“Keely fails to remedy the deficiencies of Zimmerman” (Remarks, pg. 15).
Regarding (b) and (c), the Applicant’s arguments have been considered but are moot because of the new ground of rejection as necessitated by amendment and/or afforded by the Request for Continued Examination. Assuming arguendo that the arguments were directed to teachings of Zimmerman in view of Hussam, given broadest reasonable interpretation, Zimmerman in view of Hussam teaches and/or renders obvious the argued features. Zimmerman’s parameter information are found under Defaults and used to build parameter layouts having parameters (settings cards) for parameter screens, e.g. Setup screen in Zimmerman Fig. 5. The Examiner submits that the parameter information does not have to show card delineation between different parameters to show that the parameters are separate from each other (see Specification, pg. 29, Ln. 1-6) and a list of parameters is not excluded from being interpreted as a list of settings cards. Assuming arguendo that a list of parameters cannot be interpreted as a list of settings cards, parameter values can be changed from a built parameter screen by selecting a parameter rendered as a settings card or from Assuming arguendo that highlighting the edges of a parameter information of Defaults does not suffice to display parameters, Zimmerman in view of Hussam (Fig. 11B) render the parameter information into clearly marked parameters like those on the other screens of Zimmerman (e.g. Setup) and additionally render the parameters in a “carousel” form (i.e., a stack). In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
“Claims 3 and 18… nothing has been identified by the Examiner in Zimmerman or Keely….” (Remarks, pg. 16).
Regarding (d), the Applicant’s arguments have been considered but are moot because of the new ground of rejection as necessitated by amendment and/or afforded by the Request for Continued Examination. 
“it is unclear what the Examiner is equating to the claimed settings cards” (Remarks, pg. 16).
Regarding (e), the Applicant’s arguments have been considered but are moot because of the new ground of rejection as necessitated by amendment and/or afforded by the Request for Continued Examination. The Examiner notes that parameters are interpreted as settings cards. The Examiner notes that the technical limitations for the term “settings cards” is unclear, i.e., is a settings card to be inserted into the 
“… a text default parameter listing is clearly a textual element” (Remarks, pg. 16).
Regarding (f), the Examiner respectfully submits that graphical elements encompass textual elements as textual elements are rendered using pixels. The Examiner submits an example of a non-graphical element is a textural element.

Regarding the rejection of claims 3-11, 14-16, 18-26, 29, and 30, the Applicant has not offered any arguments with respect to these claims other than to reiterate the argument(s) present for the claim(s) from which they depend. As such, the rejection of these claims is also maintained.

Regarding the rejection of claims 12, 13, 27, and 28, the Applicant has not offered any arguments with respect to these claims other than to reiterate the argument(s) present for the claim(s) from which they depend. As such, the rejection of these claims is also maintained.



Conclusion
The prior art made of record in this Office Action and not relied upon is considered pertinent to applicant's disclosure:
Gammons (US 2013/0185642) for teaching cover flow, i.e., carousel, that does not obscure (see [0008, 0010]) and teaching prior art exists for 2D or 3D linear or looped multi-icon presentations that lack visibility of the icons when there is a large number of overlaid items.
Bernstein et al. (US 10,168,826) for teaching cover flow (Fig. 5D19-5D22).
Diaz et al. (US 2013/0346901) for teaching Fig. 2-4.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica M Webb whose telephone number is (469)295-9173.  The examiner can normally be reached on 0730-1630 MTWRF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/J.M.W./Examiner, Art Unit 3626            

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626